— In a negligence action to recover damages for personal injuries, etc., defendants appeal from (1) an order of the Supreme Court, Nassau County, dated January 23, 1979, which, inter alia, granted plaintiff’s motion for summary judgment on the issue of liability, and (2) a further order of the same court, dated April 30,1979, which denied their motion to renew. Order dated January 23, 1979 reversed, and plaintiff’s motion for summary judgment denied. Appeal from the order dated April 30, 1979 dismissed as academic in light of the determination on the appeal from the order dated January 23, 1979. Defendants are awarded one bill of $50 costs and disbursements. Plaintiff seeks summary judgment on the issue of liability for injuries which he sustained when his vehicle was struck in the rear by a vehicle operated by one of the defendants. Although defendants’ opposition papers were defective in form and relied heavily on inadmissible material, they were nevertheless sufficient to raise an issue of fact. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.